In re Walker, Gregory P.; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 96KW-0195; Parish of Orleans, Criminal District Court, Div. “A”, No. 261-201.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s motion to correct an illegal sentence filed via certified mail on November 9, 1995. The district court is ordered to provide this Court with a copy of its judgment.